NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 22a0396n.06

                                          Case No. 22-3324
                                                                                      FILED
                           UNITED STATES COURT OF APPEALS                         Oct 04, 2022
                                FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk


                                                    )
CHEMICAL SOLVENTS, INC.,
                                                    )
        Plaintiff-Appellant,                        )
                                                    )        ON APPEAL FROM THE UNITED
v.                                                  )        STATES DISTRICT COURT FOR
                                                    )        THE NORTHERN DISTRICT OF
GREENWICH INSURANCE COMPANY;                        )        OHIO
ILLINOIS  NATIONAL      INSURANCE                   )
COMPANY; ALEMBIC, INC.,                             )                                   OPINION
        Defendants-Appellees.                       )
                                                    )

Before: MOORE, THAPAR, and LARSEN, Circuit Judges.

        THAPAR, Circuit Judge. Chemical Solvents, Inc. sued three insurers. But the defendants’

notice of removal lists only two insurers’ principal places of business. So the parties have failed

to establish federal diversity jurisdiction.

        Chemical Solvents originally sued Greenwich Insurance Company, Illinois National

Insurance Company, and Alembic, Inc. in state court for state-law violations. To remove to federal

court, the insurers needed to allege complete diversity of citizenship. Coyne v. Am. Tobacco Co.,

183 F.3d 488, 492–93 (6th Cir. 1999). Because the parties are corporations, that required

identifying each corporation’s place of incorporation and principal place of business. 28 U.S.C.

§ 1332 (c)(1). But neither the complaint nor the notice of removal lists Alembic’s principal place

of business.
No. 22-3324, Chemical Solvents, Inc. v. Greenwich Ins. Co., et al.


       Granted, Alembic is only tangentially involved in the case and was never properly served.

But the district court didn’t terminate Alembic as a party, so Alembic remains a named defendant.

       Fact finding may be necessary to remedy the defect. Alembic’s principal place of business

is neither evident from the record nor publicly available. Further, Alembic hasn’t participated in

the proceedings either below or on appeal, and the remaining parties have thus far failed to

establish Alembic’s citizenship, despite the opportunity. So a request for supplemental briefing

would likely be insufficient to gather that information. On remand, the district court may need to

hold an evidentiary hearing. Since the district court is best positioned to remedy any defect, we

vacate the judgment and remand for further proceedings.




                                              -2-